Title: To Alexander Hamilton from Otho H. Williams, 2 February 1790
From: Williams, Otho H.
To: Hamilton, Alexander


Baltimore 2d February 1790
Sir
I had, before the receipt of your circular letter of the 20th. Ulto, communicated to you “a statement of the amount of the emoluments which have accrued to the officers of this port respectively, under the existing regulations, up to the first of Jany.”
I have communicated your letter to the Naval officer, and the Surveyor; and, that you may have the greater reliance on the statement, I will inclose herewith an Abstract account corresponding with the receipts which are filed in my office. I will also subjoin a statement, of actual expence, for Stationary, and printing, only. A comparison of the proportion of those expences paid, in the first instance respectively by the Collector, and by the Naval Offi⟨cer⟩ will manifest, in some measure, the proportions of services requ⟨ired⟩ of each by the existing laws.
Foreseeing the inadequacy of the compensations to the reward of the services required; and to the discharge of the necessary, and contingent, expences, I have been attentive to economy in all things. The Collector’s, and the Naval Officer’s Office, are in my own House: and the latter gives me the use of a stable for the rent of the room. But this accomodation is not so convenient, as necessary. By Law It is requisite for the Collector to have a public store for the receipt of goods which are to be kept at the ex⟨pence⟩ and risque of the Owner. At what rate storage is to be ⟨paid⟩ or how the acct. of that business is to be kept? The law is ⟨such⟩ I presume that it was not the intention of the Legislature to ⟨make it⟩ a private business between the Collector and the Owners of Merchandize, But that the United States should have Credit By the profits if any, or be charged with the loss, which might appear upon the settlement of that account, after being audited and admitted by the secretary. As the Collector of this port is allowed one half ⅌ Cent on the monies only which shall be paid into the Treasury, I apprehend that he is not entitled even to one half Per Cent on the monies which he is directed to receive and pay otherwise. To save, therefore, the expence of a store keeper I made the Owners accountable for all goods (in the circumstances alluded to) where I could place confidence; and where I could not, I made use of a part of my own House or the Surveyors office for a Store without making any charge. Consequently I have not in fact, to the 31 Decr. inclusive, any Account of that sort to settle; yet in my general estimate of expences I have included a very moderate charge for the hire of a Store keeper, as I discover that under almost any arrangement that will probably exist such a provision will be proper.
It is to be regretted that the Impost system commenced with an aspect very inauspicious to the respectability of the Officers of the customs. I need not suggest to you sir that the present plan has a tendency to render them despicable, or that men who dispair of respectability will but too commonly stoop to unj⟨ust ex⟩pedients to gratifie a passion yet less patriotic than ambitio⟨us.⟩
It would not become me thus to express myself if I were resolved at all events, to preserve my present station.
I am, Sir,   Your Most obedient,   Humble Servant
O. H. Williams
⟨A. Ha⟩milton Esqr. Secretary ⟨of⟩ the Treasury.
